662 S.E.2d 548 (2008)
In JEFFERSON.
No. A06A2253.
Court of Appeals of Georgia.
May 2, 2008.
*549 Sherri J. Jefferson, pro se.
Stephen D. Kelley, Dist. Atty., Charles C. Olson, amici curiae.
ANDREWS, Judge.
In In re Sherri Jefferson, 283 Ga. 216, 657 S.E.2d 830 (2008), the Supreme Court of Georgia vacated our previous decision in the case, see In re Jefferson, 284 Ga.App. 877, 645 S.E.2d 349 (2007), and remanded to this Court with the direction that we remand to the trial court for further proceedings in light of the Supreme Court's decision. We adopt the judgment of the Supreme Court as our own and remand the case.
Judgment vacated and case remanded.
BARNES, C.J., JOHNSON, P.J., BLACKBURN, P.J., MILLER, ELLINGTON and BERNES, JJ., concur.